DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 10, 11 and 16 are pending and are currently consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.

Claim Rejections - 35 USC § 112
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in Claim 4preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites “pattern generating member.” There is insufficient antecedent basis for this limitation in the claim.  Examiner notes, the recitation of “and/or” in claim 11 is interpreted as “or” for the purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vayser (US PG PUB 2009/0036744; hereinafter “Vayser”).
As to Claim 1, Vayser discloses a cannula assembly kit comprising:
a cannula (e.g., 28, Fig. 3, paragraph [0075]) having a distal end and a proximal end and an elongate cannula shaft portion extending from the proximal end to the distal end (see annotated Fig. 3, below), the elongate cannula shaft portion having a (see annotated Fig. 3, below); and
a projector (e.g., at least one of 30, 32, 34, Fig. 4) disposed within the sidewall of the cannula shaft portion of the cannula and configured to project a light pattern (e.g., paragraph [0076], [0077], [0125]).


    PNG
    media_image1.png
    409
    658
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    218
    246
    media_image2.png
    Greyscale


As to Claim 2, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein the projector is configured for being fixed to the cannula shaft portion of the cannula to provide that at least a portion of the light pattern is projected in a distal direction (e.g., Fig. 4, paragraph [0076]).
As to Claim 3, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein the projector is configured for being fixed at the distal end of the cannula shaft portion (e.g., Fig. 4, paragraph [0076]).
As to Claim 4, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein the distal end of the cannula shaft portion has a distal access port exit (e.g., Fig. 3 shows an exit port) and comprises an end edge (e.g., 22, Fig. 3) in the vicinity of the distal access port exit, said projector is configured for being fixed at said end edge, preferably arranged for projecting said light pattern in a distal direction (e.g., Fig. 4, paragraph [0076]).
As to Claim 6, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein the cannula shaft portion comprises an access section adapted to be inserted through a surgical incision for allowing a surgical instrument to be inserted through the access port, wherein at least the access section is rigid (e.g., paragraph [0007], [0012], [0073]).
As to Claim 10, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein the cannula comprises a mounting through hole for mounting the projector to provide that the projector can be mounted at the distal end of the cannula shaft portion (e.g., illumination pathways, paragraph [0075], Figs. 3 and 4).
As to Claim 11, Vayser discloses the cannula assembly kit of claim 1, as discussed above.
Vayser further discloses wherein said projector of said pattern generating member comprises a mirror arrangement (e.g., paragraph [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zook et al. (US PG PUB 2014/0276532; hereinafter “Zook”) in view of Vayser (US PG PUB 2009/0036744; hereinafter “Vayser”).
As to Claim 16, Zook discloses a trocar assembly kit (e.g., Fig. 1, 2) comprising a cannula (e.g., 44, Fig., 2, 3) assembly kit and an obturator (e.g., 42, Fig. 2, 3, 5), the cannula assembly kit comprising a cannula (e.g., 44, Fig. 2) having a distal end and a proximal end with a flange portion (e.g., 150, Fig. 2, 9A) and an elongate cannula shaft portion extending from the proximal end to the distal end and an access port through said elongate cannula shaft portion (e.g., Fig. 1-3, paragraph [0047]), and 
the obturator (e.g., 42, Fig. 2, 3, 5) having a distal end and a proximal end and comprising a head portion at its proximal end, a tip portion at its distal end and a rigid (e.g., Fig. 2, 3, 5),
wherein the cannula and the obturator are correlated to each other to provide that the tip portion can be inserted through the access port and the head portion can be temporarily fixed to the flange portion (e.g., paragraph [0047], [0085]).
Zook does not appear to specifically disclose the cannula including a projector, configured for being permanently fixed to the cannula shaft portion of the cannula and for projecting a light pattern.
Vayser teaches various cannulas for carrying light from the proximal end of the cannula to the distal end of the cannula to illuminate a surgical field in combination with medical devices inserted through the cannula, for example (Abstract).  Vayser teaches a cannula including a projector (e.g., at least one of 30, 32, 34, Fig. 3, 4), configured for being permanently fixed to a cannula shaft portion of the cannula and for projecting a light pattern (e.g., paragraph [0076], [0077], [0125]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a projector at the distal end of a cannula to provide structured light to a surgical site during surgery (paragraph [0008] of Vayser).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 8:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Surgan can be reached on (571) 270-1618.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G. F./
Examiner, Art Unit 3795

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795